[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]


         United States Court of Appeals
                    For the First Circuit


No. 99-1749

                        UNITED STATES,

                          Appellee,

                              v.

  ORLANDO ESCALERA, a/k/a CHINO, a/k/a FRANCISCO A. LINEROS,
             a/k/a MARCOS LUIS FONTANEZ RODRIGUEZ,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Nathaniel M. Gorton, U.S. District Judge]


                            Before

                   Boudin, Stahl, and Lipez,
                        Circuit Judges.



     Charles W. Groce, III for appellant.
     Kevin J. Cloherty, Assistant United States Attorney, with
whom Donald K. Stern, United States Attorney, was on brief for
appellee.
April 25, 2000
             STAHL, Circuit Judge. The Defendant, Orlando Escalera,

appeals      the   sentence    he    received      after   pleading     guilty   to

various drug-related offenses.                For the following reasons, we

affirm.

                                         I.

                                     Background

             On October 9, 1997, a grand jury indicted Escalera,

Tonya Laythe, Scott Gilley, and Rolando Cartagena on a number of

drug-trafficking       charges.          Escalera       faced   one     count    of

conspiring to possess with intent to distribute cocaine, see 21

U.S.C. § 846, as well as nine counts of possessing with intent

to distribute and distributing cocaine, see id. § 841(a)(1).

             On March 26, 1998, Escalera pleaded guilty to all

counts.       Consistent      with    Rule    32   of   the   Federal    Rules   of

Criminal Procedure, a probation officer prepared a presentence

report ("PSR") that described the crimes that Escalera had

committed and also discussed his personal background.                      See Fed.

R.   Crim.    P.   32(b)(4).         After    considering     the   PSR,    hearing

arguments from counsel, and giving the defendant the opportunity

to speak, the district court sentenced Escalera to seventy

months in prison plus five years of supervised release and a

$1000 special assessment.




                                        -3-
               Under the United States Sentencing Guidelines ("the

Guidelines"), the district court arrived at this sentence using

a base offense level of twenty-six, see U.S.S.G. § 2D1.1(c)(7),

with a two-level increase because Escalera's crimes involved an

underage       individual,       see   id.    §    2D1.2(a)(1)         ("the    underage

enhancement"), and a two-level increase to reflect Escalera's

role     in      those    offenses,     see       id.   §     3B1.1(c)     ("the       role

enhancement").           The court also reduced Escalera's offense level

by three, finding acceptance of responsibility.                               See id. §

3E1.1(b).        On appeal, Escalera challenges both of the sentencing

enhancements by the district court.

                                         II.

               Escalera now contends that the district court should

not    have      increased     his    base    offense       level    to   reflect       the

involvement of an underage individual pursuant to § 2D1.2(a)(1)

of    the     Guidelines,      even    though      he   did    not     challenge       this

enhancement at sentencing.               In fact, when the district court

sought      to    confirm      that    the    enhancement           was   appropriate,

Escalera's        attorney      explicitly      said,       "[y]es."      Under       these

circumstances,           any   objections     to    the     enhancement        have    been

forfeited.        See United States v. Pilgrim Market Corp., 944 F.2d

14, 21 (1st Cir. 1991).                 We will uphold the trial court's

decision         to   apply     the    enhancement          unless     that     decision


                                         -4-
constitutes a plain error that affects substantial rights and

that   would   "seriously     affect[]     the   fairness,    integrity,     or

public reputation of judicial proceedings" if left unredressed.

Johnson v. United States, 520 U.S. 461, 467 (1997) (citations

and internal quotation marks omitted).

           Given this standard of review, we turn to the merits.

Section 2D1.2(a)(1) of the Guidelines prescribes a two-level

increase to the base offense level of a defendant who involves

an underage individual in a drug-related offense.                     Although

Escalera argues that this provision applies only to some drug-

related crimes and not to others, such as the ones to which he

pleaded   guilty,      he   concedes   that      another    section    of   the

Guidelines would have provided an alternative basis for the same

sentencing enhancement.         See U.S.S.G. § 3B1.4 (prescribing a

two-level enhancement if the defendant "used or attempted to use

a person less than eighteen years of age" in the commission of

an offense).        Whether supported by § 2D1.2 or § 3B1.4 of the

Guidelines,    it    is   evident   that   the   district    court    had   the

authority to increase Escalera's offense level by two if he used

someone under eighteen years old to commit the crimes at issue.

           During Escalera's plea colloquy, the government made

an offer of proof that from at least May 5, 1997 through

September 29, 1997, Escalera, Laythe, and Gilley had conspired


                                     -5-
to traffic cocaine and had sold at least 599.6 grams of cocaine

in nine transactions to an undercover police officer.                     The

government   specifically       represented      that   Laythe     was   under

eighteen years old during part of this time and that she had

"sold   cocaine   with    and   at   the    direction   of   Mr.   Escalera."

Escalera's PSR similarly stated that Laythe, who "was less than

18 years old for each of the cocaine transactions described in

Counts 2 through 8" of the Indictment, had "sold cocaine with

and at the direction of defendant Escalera."             Although Escalera

provided the district court with a letter maintaining that

Laythe sometimes had sold drugs on her own, he never disputed

that she sometimes had sold drugs under his direction while she

was under eighteen.

           On these facts, the district court properly concluded

that Escalera had used someone under eighteen years old in the

commission   of   an     offense,    thereby    warranting     a   two-level

increase in his base offense level.            There was no plain error.

See Johnson, 520 U.S. at 467.

                                     III.

           Escalera also argues that the district court erred in

applying the role in the offense enhancement to his sentence.

Before reaching the merits of this claim, we again must consider




                                     -6-
whether Escalera has preserved the issue for full appellate

review.

             Before Escalera pleaded guilty, the government made an

offer   of    proof   that      detailed      his    involvement      in   the    drug-

trafficking      conspiracy.            In     particular,          the    government

represented that from at least May 5, 1997 through September 29,

1997:

             Laythe sold cocaine with and at the
             direction of Mr. Escalera.     Mr. Escalera
             arranged for the receipt of cocaine from his
             source, and Laythe would make and receive
             telephone calls to arrange the sale of that
             cocaine and then deliver the cocaine to
             customers. Laythe received payment for the
             cocaine which she then gave to Escalera, and
             she acted on his behalf as an interpreter.

When asked, Escalera advised the district court that he agreed

with this proffer and that he had nothing to add to it.

             Escalera's PSR confirmed that Escalera had been the

"decision-maker       and      leader    of    the     conspiracy."          It   also

indicated that Escalera had directed not only Laythe but also

Gilley,      Cartagena,     and    an   unnamed       source   of    their   cocaine

supply.       Because     the     conspiracy        appeared   to     involve      five

participants, the PSR urged the district court to apply a four-

level   enhancement       to      Escalera's        base   offense    level.        See

U.S.S.G. § 3B1.1(a) (prescribing a four-level increase "[i]f the




                                         -7-
defendant was an organizer or leader of a criminal activity that

involved five or more participants or was otherwise extensive").

          Rather     than    challenging        whether        he    had   played     a

leadership role in the conspiracy, Escalera merely argued that

a   two-level    instead     of    a    four-level      role    enhancement         was

appropriate     because     it    was   unclear   exactly           how   many    other

participants he had organized or supervised in addition to

Laythe and Gilley.     See U.S.S.G. § 3B1.1(c) (prescribing a two-

level increase "[i]f the defendant was an organizer, leader,

manager, or supervisor in any criminal activity" and less than

five participants were involved).               The government agreed with

Escalera's      position,    and       the   district    court        accepted      it,

imposing only a two-level role enhancement.

          By asking the district court to impose a two-level role

enhancement at sentencing, Escalera almost certainly waived his

right to object to that enhancement on appeal.                            See    United

States v. Mitchell, 85 F.3d 800, 807 (1st Cir. 1996) ("A party

waives a right when it makes an intentional relinquishment or

abandonment of it." (citations and internal quotation marks

omitted)).      But even if Escalera's position at sentencing fell

short of an actual waiver, he unquestionably forfeited his

objections to the enhancement by failing to raise them until




                                        -8-
now.   As a result, we review the propriety of the two-level role

enhancement only for plain error.        See Johnson, 520 U.S. at 467.

          Escalera's    PSR     supported    the   conclusion   that   the

defendant had been involved in a drug-trafficking conspiracy in

which he controlled a source of supply and directed Laythe,

Gilley, and possibly others to sell cocaine on his behalf.

Although Escalera argued that Laythe and Gilley sometimes had

sold cocaine for their own benefit, he did not dispute that they

sometimes had sold drugs under his direction.             Thus, in the

absence of any meaningful evidence to the contrary, the district

court was free to credit the PSR insofar as it suggested that

Escalera had played a leadership role in the conspiracy.               See

United States   v. Morillo, 8 F.3d 864, 872 (1st Cir. 1993)

("Facts   contained    in   a   presentence    report   ordinarily     are

considered reliable evidence for sentencing purposes."). Having

made the requisite factual findings, the district court properly

applied a two-level role enhancement under § 3B1.1(c) of the

Guidelines.   There was no plain error.            See United States v.

Graciani, 61 F.3d 70, 75 (1st Cir. 1995) ("[B]attles over a

defendant's status and over the scope of the criminal enterprise

will almost always be won or lost in the district court.").

                                   IV.

                                Conclusion


                                   -9-
         For the foregoing reasons, we affirm the district

court's sentence.

         Affirmed.




                           -10-